Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-7-2004

Aivaliotis v. North Plainfield
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4045




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Aivaliotis v. North Plainfield" (2004). 2004 Decisions. Paper 858.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/858


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No: 02-4045

    STACEY AIVALIOTIS; ROBERT G. BESSER; CHRIS BOND; EDWARD C.
    CIEMPOLA; GERARD CLYNE; FRANK N. D'AMORE; ROBERT DEBBIE;
  JOSEPH DEPAOLO; DANNY DOMINGUEZ; MICHAEL S. FAHS; TOMASZ K.
    FLOREK; RUSSELL FLYNN; ERIC FOWLER; CARL E. GAEBEL; JAMES
   GARAFALO; MICHAEL D. GARCIA; ANTHONY HOOFATT; MICHAEL A.
       INNELLA; NORMAN P. JENKINS; DENNIS P. KARDOS, II; KERRY
    KOHLER; ROBERT KROPEWNICKI; ALEX KUGA; BOB KURZ,; JOSEPH
   A. MACK; ROBERT MATTERA; ALAN F. MCKAY; MARK T. MESSINGER;
     MARK MONAHAN; J. RYAN MOTE; GENE SEGEDA; ALEXANDER A.
     SHEGELSKI, JR.; EDWARD W. SINKER; WILLIAM K. SPECK; JOSEPH
    STOPINSKI; BRIAN A. TUFARO; BRIAN ROSKO; MICHAEL C. WEBER;
                        THEODORE C. YURGEL
                                       Appellants


                                            v.

                        BOROUGH OF NORTH PLAINFIELD

                    On Appeal from the United States District Court
                               for the District of New Jersey
                     District Judge: The Honorable Mary L. Cooper
                                   (D.C. No. 00-cv-5598)
                              _________________________
                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                     on March 23, 2004

               Before: FUENTES, SMITH and GIBSON, Circuit Judges*

                            (Filed:     April 7, 2004     )
                                ____________________



* The Honorable John R. Gibson, Senior Circuit Judge for the United States Court of
Appeals for Eighth Circuit, sitting by designation.
                                OPINION OF THE COURT
                                 _____________________

SMITH, Circuit Judge.

       Appellants, current or former police officers employed on a salary basis by the North

Plainfield Police Department (the “Officers”), sued the Borough of North Plainfield (the

“Borough”) under the Fair Labor Standards Act, 29 U.S.C. § 207(a)(1), to recover

compensation for overtime which was allegedly never paid due to an anomaly in the

Gregorian calendar. The Officers claim that they are owed an additional paycheck for unpaid

hours which accrued over an 11-year period. The District Court granted summary judgment

to the Borough and denied the Officers’ cross motion for summary judgment, stating, “[t]he

plaintiffs have not stated a legal basis on which to base their claim.” Dist. Ct. Mem. & Order,

Sept. 26, 2002 at 5. Because we agree that the Officers have no legal support for their claim,

we will affirm.

                                              I.

       This Court exercises plenary review of the District Court’s decision to grant summary

judgment. Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002). We apply the same test

employed by the District Court under Federal Rule of Civil Procedure 56(c) and will affirm

only if it appears “that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). In evaluating the

evidence, we, like the District Court, are required “to view the inferences to be drawn from

the underlying facts in the light most favorable to the party opposing the motion.” Curley,

                                              2
298 F.3d at 276-77 (quoting Bartnicki v. Vopper, 200 F.3d 109, 114 (3d Cir. 1999)).




                                               II.

         Because we write only for the parties, and the background of this case is set forth in

detail in the District Court’s Memorandum and Order, we revisit the factual basis of the

action only briefly. Counsel for the Officers explained at oral argument before the District

Court that, “[d]ue to a quirk in the American Calendar, every four years there are three days

of work that they have not been compensated for. Every 11 years that winds up being a full

pay period.” Counsel further explained that “pay period” refers to two weeks of salary.

         The Officers are salaried employees, pursuant to the Collective Bargaining Agreement

(“CBA”) entered into by the Borough and North Plainfield PBA Local No. 85 in 1997.

Article X and Appendix A of the CBA establish that the Officers are paid based on their

work experience, and the agreement does not provide for this calendar quirk. Article XI of

the CBA addresses the payment of overtime, and defines it as “any time worked in excess

of eleven (11) hours in any twenty-four (24) hour period or forty-four (44) hours in one (1)

4 X 4 block . . . .” The agreement makes no provision for accruing overtime on an annual

basis.

         Though counsel for the Officers conceded at argument before the District Court that

“there is no case directly on point,” they rely on a past payment by the Borough which

compensated them for this so-called calendar quirk in a previous 11-year cycle as support for



                                               3
their claim in this case. As the Borough points out, however, that payment was a one-time

payment which was neither provided for in the CBA applicable at that time nor the result of

litigation.   The Borough further notes that even the latest CBA, which was reached

subsequent to that payment, does not account for the calendar quirk at issue.

       The Borough argues, we believe correctly, that the parties bargained for their salary

arrangement and did not provide for additional, cumulative payouts to compensate for any

calendar quirk. We agree with the District Court that because the Officers are unable to point

to any legal support for their claim, it must fail. We are unaware of, and the Officers have

not cited, any case or statute which would support their theory of accumulated overtime

payments due as a result of this calendar anomaly. Because we conclude that the Officers’

claim must fail because of a lack of any legal support for their theory, we do not reach the

question of whether the statute of limitations would apply to their claim under the Fair Labor

Standards Act. We will therefore affirm the decision of the District Court granting summary

judgment to the Borough.




                                              4